APPARATUS FOR THE ANALYSIS OF THE
BEHAVIOR OF A PNEUMATIC TIRE AT
THE INTERFACE WITH THE GROUND



FINAL OFFICE ACTION


This action is in response to the Applicant’s amendment dated Feb. 3, 2022.

DRAWINGS

In view of the Applicant’s amendments to the specification, the drawing objection as set forth in the last Office Action (Nov. 3, 2021) has been overcome.

SPECIFICATION

The Applicant’s amendments to the specification have been noted and entered.




CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112

In view of the Applicant’s comments, the rejection of claims 1 - 8 under 35 U.S.C. 112(b) as set forth in the said last Office Action has been withdrawn.

35 U.S.C. § 103

In view of the Applicant’s amendments to independent claim 1, the rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over the Applicant’s cited prior art of Karlsruher (DE 10 2013 107 018) as set forth in the said last Office Action has been overcome.
However, the following now applies:

Claims 1 - 8 are now rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s previously cited prior art of Bridgestone Corp. (2003-240681).



With respect to independent claim 1, Bridgestone sets forth an apparatus for the analysis of dynamic behavior of a pneumatic tire within an interface region with the ground (Fig. 9), the apparatus including:
a)	a support frame (11);
b)	a multilayer detection plate carried by said support frame, the multilayer detection plate comprising:
an interface layer (13) which, in use, comes into contact with the tire in motion, the interface layer being at least partially transparent (“transparent road model”); and
a base layer (12) coupled to said interface layer such that the interface layer is positioned between the base layer and the tire as the tire contacts the interface region, the base layer being at least partially transparent (ie. “tempered glass plate”); and
c)	an image detection device (camera 15) arranged in such a manner as to be able to frame and directly or indirectly capture the base layer of the multilayer detection plate.

Bridgestone fails to set forth that the interface layer (13) has a roughness of greater than or equal to 16 micrometers at least at an interface region as claimed.
However, it would have been obvious to one having ordinary skill in the art armed with the Bridgestone teaching to use an interface layer with a roughness of greater than or equal to 16 micrometers at an interface region as claimed.
The motivation being that Bridgestone sets forth that the interface layer (13) corresponds to the actual road surface (paragraph ~26), and thus such a roughness simulates that of a typical road surface (ie. asphalt) and the analysis of the tire parallels that of real life conditions.

However, it would have been obvious to one having ordinary skill in the art armed with the Bridgestone teaching to use an interface layer with a roughness of between 16 micrometers and 160 micrometers.
The motivation being that Bridgestone sets forth the desire for the interface layer to correspond to the actual road surface (paragraph ~26). Therefore, by providing a surface that closely simulates an actual road surface, the analysis of the tire parallels that of real life conditions. As such, if an actual road surface has a roughness of between 16 micrometers and 160 micrometers, one having ordinary skill in the art would have reason to provide an interface layer with a similar roughness.

With respect to claim 3, Bridgestone fails to set forth that the roughness of said interface layer is between 32 micrometers and 140 micrometers.
However, it would have been obvious to one having ordinary skill in the art armed with the Bridgestone teaching to use an interface layer with a roughness of between 32 micrometers and 140 micrometers.
The motivation being that Bridgestone sets forth the desire for the interface layer to correspond to the actual road surface (paragraph ~26). Therefore, by providing a surface that closely simulates an actual road surface, the analysis of the tire parallels that of real life conditions. As such, if an actual road surface has a roughness of between 32 micrometers and 140 micrometers, one having ordinary skill in the art would have reason to provide an interface layer with a similar roughness.

With respect to claim 4, Bridgestone fails to set forth that the roughness of said interface layer is equal to about 125 micrometers.
However, it would have been obvious to one having ordinary skill in the art armed with the Bridgestone teaching to use an interface layer with a roughness of about 125 micrometers.
The motivation being that Bridgestone sets forth the desire for the interface layer to correspond to the actual road surface (paragraph ~26). Therefore, by providing a surface that closely simulates an actual road surface, the analysis of the tire parallels that of real life conditions. As such, if an actual road surface has a roughness of about 125 micrometers, one having ordinary skill in the art would have reason to provide an interface layer with a similar roughness.

With respect to claim 5, Bridgestone fails to explicitly set forth that the interface layer has a rough surface finish comprising a plurality of micro-geometric irregularities.
However, it would have been obvious to one having ordinary skill in the art armed with the Bridgestone teaching that the taught interface layer (13) will indeed have a rough surface finish comprising a plurality of micro-geometric irregularities as claimed.
The motivation being that Bridgestone discloses that the interface layer (13) models that of an actual road surface wherein road surfaces typically have a rough surface (and thus a surface having micro-geometric irregularities).

With respect to claim 6, Bridgestone sets forth that the image detection device (15) is a high-speed camera.

With respect to claim 7, Bridgestone sets forth a lighting element (14) suitable for directly illuminating the base layer of the multilayer detection plate.

With respect to claim 8, Bridgestone fails to set forth a layer of water upon the multilayer detection plate (12/13) in contact with the interface layer (13).
However, it would have been obvious to one having ordinary skill in the art armed with the Bridgestone teaching to have a layer of water on the multilayer detection plate.
The motivation being that Bridgestone discloses that the interface layer (13) is to model that of an actual road surface. Since road surfaces are known to be wet at times, to model an actual road surface, a layer of water will be on the interface layer at times.

Response To Arguments

The Applicant’s arguments have been considered and in light of the Applicant’s amendments to the claims have been found to be persuasive. Accordingly, all previous grounds of rejection have been overcome. However, the claims are not deemed patentably distinct in view of the above new grounds of rejection. Since the new grounds of rejection were necessitated by the Applicant’s amendments, this action has been made final.





CONTACT INFORMATION

The Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Eric S. McCall/Primary Examiner
Art Unit 2856